


Exhibit 10.61


AUTOBYTEL INC. 2010 EQUITY INCENTIVE PLAN
 
Employee Stock Option Award Agreement
 
(Non-Qualified Stock Option)
 
This Employee Stock Option Award Agreement (“Agreement”) is entered into
effective as of the Grant Date set forth on the signature page to this Agreement
(“Grant Date”) by and between Autobytel Inc., a Delaware corporation
(“Company”), and the person set forth as the Participant on the signature page
hereto (“Participant”).
 
This Agreement and the stock options granted hereby are subject to the
provisions of the Autobytel Inc. 2010 Equity Incentive Plan (“Plan”).  In the
event of a conflict between the provisions of the Plan and this Agreement, the
Plan shall control. Capitalized terms used but not defined in this Agreement
shall have the meanings assigned to such terms in the Plan.
   
    1. Grant of Options.  The Company hereby grants to Participant non-qualified
options (“Options”) to purchase the number of shares of common stock of Company,
par value $0.001 per share, set forth on the signature page to this Agreement
(“Shares”), at the exercise price per Share set forth on the signature page to
this Agreement (“Exercise Price”).  The Options are not intended to qualify as
an incentive stock option under Section 422 of the Code.
   
    2. Term of Options.  Unless the Options terminate earlier pursuant to the
provisions of this Agreement or the Plan, the Options shall expire on the
seventh (7th) anniversary of the Grant Date (“Option Expiration Date”).
 
    3. Vesting.  This Options shall become vested and exercisable in accordance
with the following vesting schedule: (i) thirty-three and one-third percent (33
1/3%) shall vest and become exercisable on the first anniversary after the Grant
Date; and (ii) one thirty-sixth (1/36th) shall vest and become exercisable on
each successive monthly anniversary thereafter for the following twenty-four
(24) months ending on the third anniversary of such vesting commencement
date.  No installments of the Options shall vest after Participant's termination
of employment for any reason.
 
    4. Exercise of Options.
       (a)           Manner of Exercise.  To the extent vested, the Options may
be exercised, in whole or in part, by delivering written notice to Company in
accordance with Section 9(f) in such form as Company may require from time to
time, or at the direction of the Company, through the procedures established
with the Company’s third party option administration service. Such notice shall
specify the number of Shares subject to the Options as to which the Options are
being exercised and shall be accompanied by full payment of the Exercise Price
of such Shares in a manner permitted under the terms of Section 5.5 of the Plan
(including same-day sales through a broker), except that payment in whole or in
part in a manner set forth in clauses (ii), (iii) or (iv) of Section 5.5(b) of
the Plan may only be made with the consent of the Committee.  The Options may be
exercised only in multiples of whole Shares and no fractional Shares shall be
issued.

Standard Non-Qualified
Revision Date 4.15.11
 
Name -- Date
 



 
 

--------------------------------------------------------------------------------

 

       (b)           Issuance of Shares.  Upon exercise of the Options and
payment of the Exercise Price for the Shares as to which the Options are
exercised and satisfaction of all applicable tax
withholding requirements, Company shall issue to Participant the applicable
number of Shares in the form of fully paid and nonassessable Shares.
 
       (c)           Withholding.  No Shares will be issued on exercise of the
Options unless and until Participant pays to Company, or makes satisfactory
arrangements with Company for payment of, any federal, state, local or foreign
taxes required by law to be withheld in respect of the exercise of the
Options.  The Participant hereby agrees that Company may withhold from
Participant’s wages or other remuneration the applicable taxes.  At the
discretion of Company, the applicable taxes may be withheld in kind from the
Shares otherwise deliverable to Participant on exercise of the Options, up to
Participant’s minimum required withholding rate or such other rate determined by
the Committee that will not trigger a negative accounting impact.
 
5. Termination of Options.
   
       (a)           Termination Upon Expiration of Option Term.  The Options
shall terminate and expire in their entirety on the Option Expiration Date. In
no case may Participant exercise the Options after the Option Expiration Date.
 
       (b)           Termination of Employment
 
(i)           Termination of Employment Other Than Due to Death, Disability or
Cause.  Participant may exercise the vested portion of the Options for a period
of ninety (90) days following any termination of Participant’s employment with
the Company, either by Participant or the Company, other than in the event of a
termination of Participant’s employment by the Company for Cause or by reason of
Participant’s death or Disability. To the extent Participant is not entitled to
exercise the Options at the date of termination of employment, or if Participant
does not exercise the Options within the time specified in the Plan or this
Agreement for post-termination of employment exercises of the Options, the
Options shall terminate. In no event may Participant exercise the Options after
the Option Expiration Date.
 
(ii)           Termination of Employment for Cause.  Upon the termination of
Participant’s employment by Company for Cause, unless the Options have earlier
terminated, the Options (whether vested or not) shall immediately terminate in
their entirety and shall thereafter not be exercisable to any extent whatsoever;
provided that the Company, in its discretion, may, by written notice to
Participant given as of the date of termination, authorize Participant to
exercise any vested portion of the Options for a period of up to thirty (30)
days following Participant’s termination of employment for Cause, provided that
in no event may Participant exercise the Options after the Option Expiration
Date.. For purposes of this Agreement, “Cause” shall mean (1) if a definition of
Cause made specifically applicable to option awards held by Participant is
provided in a written employment or severance agreement between Participant and
Company or a severance plan of Company covering Participant (including a change
in control severance agreement or plan) and any such agreement or plan is in
effect at the time of the termination of employment, Cause shall be as defined
in such other agreement or plan; or (2) if no such other definition of Cause is
in effect at the time of termination of employment,  “Cause” shall mean a
determination by the Company in its sole discretion, that Participant (i) has
breached Participant’s terms of employment with Company; (ii) has failed to
comply with Company policies and

Standard Non-Qualified
Revision Date 4.15.11
 
Name – Date
 



 
2

--------------------------------------------------------------------------------

 

 
procedures in a material manner; (iii) has engaged in disloyalty to Company,
including, without limitation, fraud, embezzlement, theft or dishonesty in the
course of Participant’s employment; (iv) has disclosed trade secrets or
confidential information of Company to persons not entitled to receive such
information; (v) has breached any agreement between Participant and Company;
(vi) has engaged in such other behavior detrimental to the interests of Company;
(vii) has been convicted of, or pled guilty or nolo contendre to any misdemeanor
involving moral turpitude or any felony; (viii) has failed in any material
manner to consistently discharge Participant’s employment duties to the Company
which failure continues for thirty (30) days following written notice from the
Company detailing the area or areas of such failure, other than such failure
resulting from Employee’s Disability; (ix) has knowingly engaged in or aided any
act or transaction by the Company or a Subsidiary that results in the imposition
of criminal, civil or administrative penalties against the Company or any
Subsidiary; or (x) has engaged in misconduct during the course of Participant’s
employment by the Company or any Subsidiary that results in an accounting
restatement by the Company due to material noncompliance with any financial
reporting requirement under applicable securities laws, whether such restatement
occurs during or after Participant’s employment by the Company or any
Subsidiary.
 
        (iii)           Termination of Participant’s Employment By Reason of
Participant’s Death.  In the event Participant’s employment is terminated by
reason of Participant’s death, the Options, to the extent vested as of the date
of termination, may be exercised at any time within twelve (12) months following
the date of termination (but in no event later than the Option Expiration Date)
by the Participant’s executor or personal representative or the person to whom
the Options shall have been transferred by will or the laws of descent and
distribution, but o nly to the extent the Participant could exercise the Options
at the date of termination.
 
(iv)           Termination of Participant’s Employment By Reason of
Participant’s Disability.  In the event that Participant ceases to be an
Employee by reason of Participant’s Disability, unless the Option has earlier
terminated, Participant (or Participant’s attorney in fact, conservator or other
representative on behalf of Participant) may, but only within twelve (12) months
from the date of such termination of employment (and in no event later than the
Option Expiration Date), exercise the Option to the extent otherwise entitled to
exercise it at the date of such termination of employment. For purposes of this
Agreement, “Disability” shall mean Participant’s becoming "permanently and
totally disabled" within the meaning of Section 22(e)(3) of the Code or as
otherwise determined by the Committee in its discretion.  The Committee may
require such proof of Disability as the Committee in its sole and absolute
discretion deems appropriate, and the Committee’s determination as to whether
Participant has incurred a Disability shall be final and binding on all parties
concerned.
 
       (c)           Change in Control.  In the event of a Change in Control,
the effect of the Change in Control on the Options shall be determined by the
applicable provisions of the Plan (including, without limitation, Article 11 of
the Plan), provided that (i) to the extent the Options are assumed or
substituted by the successor company in connection with the Change in Control
(or the Options are continued by the Company if it is the ultimate parent entity
after the Change in Control), the Options will vest and become fully exercisable
in accordance with clause (i) of Section 11.2(a) of the Plan if within
twenty-four (24) months following the date of the Change in Control
Participant’s employment is terminated by Company or a Subsidiary (or the
successor company or a subsidiary or parent thereof) without Cause, and any
vested Options (either vested

Standard Non-Qualified
Revision Date 4.15.11
 
Name – Date
 



 
3

--------------------------------------------------------------------------------

 

 
prior to the Change in Control or accelerated by reason of this Section 5(c))
may be exercised for a period of twenty-four (24) months after the date of such
termination of employment (but in no event later than the Option Expiration
Date; and (ii) any portion of the Options which vest and becomes exercisable
pursuant to Section 11.2(b) of the Plan as a result of such Change in Control
will (1) vest and become exercisable on the day prior to the date of the Change
in Control if Participant is then employed by Company or a Subsidiary and (2)
terminate on the date of the Change in Control. For purposes of Section 11(a) of
the Plan, the Options shall not be deemed assumed or substituted by a successor
company (or continued by the Company if it is the ultimate parent entity after
the Change in Control) if the Options are not assumed, substituted or continued
with equity securities of the successor company or the Company, as applicable,
that are publicly-traded and listed on an exchange in the United States and that
have voting, dividend and other rights, preferences and privileges substantially
equivalent to the Shares. If the Options are not deemed assumed, substituted or
continued for purposes of Section 11.2(a) of the Plan, the Options shall be
deemed not assumed, substituted or continued and governed by Section 11.2(b) of
the Plan. Notwithstanding the foregoing, if on the date of the Change in Control
the Fair Market Value of one Share is less than the Exercise Price per Share,
then the Options shall terminate as of the date of the Change in Control except
as otherwise determined by the Committee.
 
(d)           Extension of Exercise Period.  Notwithstanding any provisions of
this Section 5, to the contrary, if exercise of the Options following
termination of employment or service during the time period set forth in the
applicable paragraph or sale during such period of the Shares acquired on
exercise would violate any of the provisions of the federal securities laws (or
any Company policy related thereto), the time period to exercise the Options
shall be extended until the later of (i) forty-five (45) days after the date
that the exercise of the Options or sale of the Shares acquired on exercise
would not be a violation of the federal securities laws (or a related Company
policy), or (ii) the end of the applicable time period based on the applicable
reason for the termination of employment as set forth in this Section 5;
provided, however, that in no event shall the exercisability of the Options be
extended after the Option Expiration Date..
 
(e)           Other Agreement or Plan.  The provisions of this Section 5
(including the definitions of Cause), shall be superseded by the specific
provisions, if any, of a written employment or severance agreement between
Participant and Company or a severance plan of Company covering Participant,
including a change in control severance agreement or plan, to the extent such a
provision provides a greater benefit to Participant.
 
(f)           Forfeiture upon Engaging in Detrimental Activities. If, at any
time within the twelve (12) months after (i) Participant exercises any portion
of the Options; or (ii) the effective date of any termination of Participant’s
employment by the Company or by Participant for any reason, Participant engages
in, or is determined by the Committee in its sole discretion to have engaged in,
any (i) material breach of any non-competition, non-solicitation,
non-disclosure, or settlement or release covenant or agreement with the Company
or any Subsidiary; (ii) activities during the course of Participant’s employment
with the Company or any Subsidiary constituting fraud, embezzlement, theft or
dishonesty; or (iii) activity that is otherwise in conflict with. or adverse or
detrimental to the interests of the Company or any Subsidiary, then (x) the
Options shall terminate effective as of the date on which Participant engaged in
or engages in that activity or conduct, unless terminated sooner pursuant to the
provisions of this Agreement, and (y) the

Standard Non-Qualified
Revision Date 4.15.11
 
Name – Date
 



 
4

--------------------------------------------------------------------------------

 

 
amount of any gain realized by Participant from exercising all or a portion of
the Options at any time following the date that the Participant engaged in any
such activity or conduct, as determined as of the time of exercise, shall be
forfeited by the Participant and shall be paid by Participant to Company, and
recoverable by the Company, within sixty (60) days following such termination
date of the Options.  For purposes of the foregoing, the following will be
deemed to be activities in conflict with or adverse or detrimental to the
interests of the Company or any Subsidiary: (i) Participant’s conviction of, or
pleading guilty or nolo contendre to any misdemeanor involving moral turpitude
or any felony, the underlying events of which related to Participant’s
employment with the Company; (ii) knowingly engaged or aided in any act or
transaction by the Company or a Subsidiary that results in the imposition of
criminal, civil or administrative penalties against the Company or any
Subsidiary; or (iii) misconduct during the course of Participant’s employment by
the Company or any Subsidiary that results in an accounting restatement by the
Company due to material noncompliance with any financial reporting requirement
under applicable securities laws, whether such restatement occurs during or
after Participant’s employment by the Company or any Subsidiary.
 
(g)           Reservation of Committee Discretion to Accelerate Option Vesting,
Extend Option Exercise Window and Estimate Performance Achievement.  The
Committee reserves the right, in its sole and absolute discretion, to accelerate
the vesting of the Options and to extend the exercise window for Options that
have vested (either in accordance with the terms of this Agreement or by
discretionary acceleration by the Committee) under circumstances not otherwise
covered by the foregoing provisions of this Section 5.  The Committee is under
no obligation to exercise any such discretion and may or may not exercise such
discretion on a case-by-case basis.
 
    6. Miscellaneous.
 
(a)           No Rights of Stockholder.  The Participant shall not have any of
the rights of a stockholder with respect to the Shares subject to this Agreement
on until such Shares have been issued upon the due exercise of the Options.
 
(b)           Nontransferability of Option.  The Options shall be
nontransferable or assignable except to the extent expressly provided in the
Plan.  Notwithstanding the foregoing, Participant may by delivering written
notice to Company in a form provided by or otherwise satisfactory to Company,
designate a third party who, in the event of Participant’s death, shall
thereafter be entitled to exercise the Option.  This Agreement is not intended
to confer upon any person other than the parties hereto any rights or remedies
hereunder.
 
(c)           Severability.  If any provision of this Agreement shall be held
unlawful or otherwise invalid or unenforceable in whole or in part by a court of
competent jurisdiction, such provision shall (i) be deemed limited to the extent
that such court of competent jurisdiction deems it lawful, valid and/or
enforceable and as so limited shall remain in full force and effect, and (ii)
not affect any other provision of this Agreement or part thereof, each of which
shall remain in full force and effect.
 
(d)           Governing Law, Jurisdiction and Venue.  This Agreement shall be
governed by and interpreted in accordance with the laws of the State of Delaware
other than its conflict of

Standard Non-Qualified
Revision Date 4.15.11
 
Name – Date
 



 
5

--------------------------------------------------------------------------------

 

 
laws principles.  The parties agree that in the event that any suit or
proceeding is brought in connection with this Agreement, such suit or proceeding
shall be brought in the state or federal courts located in New Castle County,
Delaware, and the parties shall submit to the exclusive jurisdiction of such
courts and waive any and all jurisdictional, venue and inconvenient forum
objections to such courts.
 
(e)           Headings.  The headings in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.
 
(f)           Notices.  All notices required or permitted under this Agreement
shall be in writing and shall be sufficiently made or given if hand delivered or
mailed by registered or certified mail, postage prepaid.  Notice by mail shall
be deemed delivered on the date on which it is postmarked.
 
Notices to the Company should be addressed to:
 
Autobytel Inc.
18872 MacArthur Blvd., Suite 200
Irvine, CA  92612-1400
Attention:  General Counsel
 
Notice to Participant should be addressed to Participant at Participant’s
address as it appears on the Company’s records.
 
The Company or Participant may by writing to the other party designate a
different address for notices.  If the receiving party consents in advance,
notice may be transmitted and received via telecopy or via such other electronic
transmission mechanism as may be available to the parties.  Such notices shall
be deemed delivered when received.
 
(g)           Agreement Not an Employment Contract.  This Agreement (and the
grant of the Option) is not an employment or service contract, and nothing in
the Option shall be deemed to create in any way whatsoever any obligation on
Participant’s part to continue as an employee of the Company or any Subsidiary
or on the part of the Company or any Subsidiary to continue Participant’s
employment or service as an Employee.
 
(h)           Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original Agreement but all of
which, taken together, shall constitute one and the same Agreement binding on
the parties hereto.  The signature of any party hereto to any counterpart hereof
shall be deemed a signature to, and may be appended to, any other counterpart
hereof.
 
(i)           Entire Agreement; Modification.  This Agreement and the Plan
contain the entire agreement between the parties with respect to the subject
matter contained herein and may not be modified except as provided in the Plan
or in a written document signed by each of the parties hereto and may be
rescinded only by a written agreement signed by both parties.
 
Remainder of Page Intentionally Left Blank; Signature Page Follows

Standard Non-Qualified
Revision Date 4.15.11
-
Name – Date
 



 
6

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Grant Date.
 
      
 

 Grant Date:    Total Options Awarded:    Exercise Price Per Share:  

 
 
 

 "Company"  AUTOBYTEL INC., a Delaware corporation      By:      Glenn E.
Fuller, Executive Vice President,    Chief Legal and Administrative Officer and
Secretary      "Participant"      [Printed Name of Participant]

 
                                                     
 


 
                                
Standard Non-Qualified
Revision Date 4.15.11
 
Name – Date
 

7

 
